 
 
I 
108th CONGRESS 2d Session 
H. R. 4959 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. John introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To recognize the heritage of hunting and provide opportunities for continued hunting on Federal public land, to protect the public’s ability to fish for sport, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Hunting Heritage and Fishing Preservation Act of 2004.  
IHunting Heritage Protection 
101.Short titleThis title may be cited as the Hunting Heritage Protection Act. 
102.FindingsThe Congress finds the following: 
(1)Recreational hunting is an important and traditional recreational activity in which 13,000,000 people in the United States 16 years of age and older participate. 
(2)Hunters have been and continue to be among the foremost supporters of sound wildlife management and conservation practices in the United States. 
(3)Persons who hunt and organizations relating to hunting provide direct assistance to wildlife managers and enforcement officers of the Federal Government and State and local governments. 
(4)Purchases of hunting licenses, permits, and stamps and excise taxes on goods used by hunters have generated billions of dollars for wildlife conservation, research, and management. 
(5)Recreational hunting is an essential component of effective wildlife management by— 
(A)reducing conflicts between people and wildlife; and 
(B)providing incentives for the conservation of— 
(i)wildlife; and 
(ii)habitats and ecosystems on which wildlife depend. 
(6)Each State has established at least 1 agency staffed by professionally trained wildlife management personnel that has legal authority to manage the wildlife in the State. 
(7)Recreational hunting is an environmentally acceptable activity that occurs and can be provided for on Federal public land without adverse effects on other uses of the land. 
103.DefinitionsIn this title: 
(1)Agency headThe term agency head means the head of any Federal agency that has authority to manage a natural resource or Federal public land on which a natural resource depends. 
(2)Federal public land 
(A)In generalThe term Federal public land means any land or water that is— 
(i)publicly accessible; 
(ii)owned by the United States; and 
(iii)managed by an executive agency for purposes that include the conservation of natural resources. 
(B)ExclusionThe term Federal public land does not include any land held in trust for the benefit of an Indian tribe or member of an Indian tribe. 
(3)HuntingThe term hunting means the lawful— 
(A)pursuit, trapping, shooting, capture, collection, or killing of wildlife; or 
(B)attempt to pursue, trap, shoot, capture, collect, or kill wildlife. 
104.Recreational hunting 
(a)In generalSubject to valid existing rights, Federal public land shall be open to access and use for recreational hunting except as limited by— 
(1)the agency head with jurisdiction over the Federal public land— 
(A)for reasons of national security; 
(B)for reasons of public safety; or 
(C)for any other reasons for closure authorized by applicable Federal law; and 
(2)any law (including regulations) of the State in which the Federal public land is located that is applicable to recreational hunting. 
(b)ManagementConsistent with subsection (a), each agency head shall manage Federal public land under the jurisdiction of the agency head— 
(1)in a manner that supports, promotes, and enhances recreational hunting opportunities; 
(2)to the extent authorized under State law (including regulations); and 
(3)in accordance with applicable Federal law (including regulations). 
(c)No net loss 
(1)In generalFederal public land management decisions and actions should, to the maximum extent practicable, result in no net loss of land area available for hunting opportunities on Federal public land. 
(2)Annual reportNot later than October 1 of each year, each agency head with authority to manage Federal public land on which recreational hunting occurs shall submit to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes— 
(A) 
(i)any Federal public land administered by the agency head that was closed to recreational hunting at any time during the preceding year; and 
(ii)the reason for the closure; and 
(B)areas administered by the agency head that were opened to recreational hunting to compensate for the closure of the areas described in subparagraph (A)(i). 
(3)Closures of 5,000 or more acresThe withdrawal, change of classification, or change of management status that effectively closes 5,000 or more acres of Federal public land to access or use for recreational hunting shall take effect only if, before the date of withdrawal or change, the agency head that has jurisdiction over the Federal public land submits to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate written notice of the withdrawal or change. 
(d)Areas not affectedNothing in this title compels the opening to recreational hunting of national parks or national monuments under the jurisdiction of the Secretary of the Interior. 
(e)No priorityNothing in this title requires a Federal agency to give preference to hunting over other uses of Federal public land or over land or water management priorities established by Federal law. 
(f)Authority of the States 
(1)SavingsNothing in this title affects the authority, jurisdiction, or responsibility of a State to manage, control, or regulate fish and wildlife under State law (including regulations) on land or water in the State, including Federal public land. 
(2)Federal licensesNothing in this title authorizes an agency head to require a license or permit to hunt, fish, or trap on land or water in a State, including on Federal public land in the State. 
(3)State right of action 
(A)In generalAny State aggrieved by the failure of an agency head or employee to comply with this title may bring a civil action in the United States District Court for the district in which the failure occurs for a permanent injunction. 
(B)Preliminary injunctionIf the district court determines, based on the facts, that a preliminary injunction is appropriate, the district court may grant a preliminary injunction. 
(C)Court costsIf the district court issues an injunction under this paragraph or otherwise finds in favor of the State, the district court shall award to the State any reasonable costs of bringing the civil action (including an attorney’s fee). 
IIFreedom to Fish 
201.Short titleThis title may be cited as the Freedom to Fish Act. 
202.FindingsThe Congress finds the following: 
(1)Recreational fishing is traditionally the most popular outdoor sport with more than 50,000,000 participants of all ages, in all regions of the country. 
(2)Recreational anglers makes a substantial contribution to local, State, and national economies and infuse $116,000,000,000 annually into the national economy. 
(3)In the United States, more than 1,200,000 jobs are related to recreational fishing, a number that is approximately 1 percent of the entire civilian workforce in the United States. In communities that rely on seasonal tourism, the expenditures of recreational anglers result in substantial benefits to the local economies and small businesses in those communities. 
(4)Recreational anglers have long demonstrated a conservation ethic. In addition to payment of Federal excise taxes on fishing equipment, motorboats and fuel, as well as license fees, recreational anglers contribute more than $500,000,000 annually to State fisheries conservation management programs and projects. 
(5)It is a long-standing policy of the Federal Government to allow public access to public lands and waters for recreational purposes in a manner that is consistent with principles of sound conservation. This policy is reflected in the National Forest Management Act of 1976, the Wilderness Act, the Wild and Scenic Rivers Act, and the National Parks and Recreation Act of 1978. 
(6)In most instances, recreational fishery resources can be maintained without restricting public access to fishing areas through a variety of management measures including take limits, minimum size requirements, catch and release requirements, gear adaptations, and closed seasons. 
(7)A clear policy is required to demonstrate to recreational anglers that recreational fishing can be managed without unnecessarily prohibiting such fishing. 
(8)A comprehensive policy on the implementation, use, and monitoring of marine protected areas is required to maintain the optimum balance between recreational fishing and sustaining recreational fishery resources. 
203.PolicyIt is the policy of the United States to promote sound conservation of fishery resources by ensuring that— 
(1)Federal regulations promote access to fishing areas by recreational anglers to the maximum extent practicable; 
(2)recreational anglers are actively involved in the formulation of any regulatory procedure that contemplates imposing restrictions on access to a fishing area; and 
(3)limitations on access to fishing areas by recreational anglers are not imposed unless such limitations are scientifically necessary to provide for the conservation of a fishery resource. 
204.Limitation on closures under Magnuson-Stevens Fishery Conservation and Management ActSection 303(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1853(a)) is amended by striking and after the semicolon at the end of paragraph (13), by striking the period at the end of paragraph (14) and inserting ; and, and by adding at the end the following: 
 
(15)not establish geographic areas where recreational fishing is prohibited unless— 
(A)clear indication exists that recreational fishing in such area is the cause of a specific conservation problem in the fishery; 
(B)no alternative conservation measures related to recreational fishing, such as gear restrictions, quotas, or closed seasons will adequately provide for conservation and management of the fishery; 
(C)the management plan— 
(i)provides for specific measurable criteria to assess whether the prohibition provides conservation benefits to the fishery; and 
(ii)requires a periodic review to assess the continued need for the prohibition not less than once every 3 years; 
(D)the best available scientific information supports the need to close the area to recreational fishing; and 
(E)the prohibition is terminated as soon as the condition in subparagraph (A) that was the basis of the prohibition no longer exists.. 
 
